Order entered December 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00730-CV

                             ZALE CORPORATION, Appellant

                                              V.

                     BERKLEY INSURANCE COMPANY AND
               STARR INDEMNITY & LIABILITY COMPANY, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-09200

                                          ORDER
       Before the Court are the November 27, 2019 unopposed second motions of appellees for

an extension of time to file their respective briefs on the merits. We GRANT the motions and

extend the time to January 6, 2020. We caution appellees that further extension requests will be

disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE